Appeal from a decision of the Workmen’s Compensation Board, filed June 6, 1974. The board found, based on the testimony and medical evidence, that claimant had an underlying arteriosclerotic condition which was aggravated by his work activity in a field on a cold, windy day and was competent producing cause of the condition which resulted in the amputation of his left leg; that this constitutes an accidental injury arising out of and in the course of his employment and the resultant disability is causally related thereto. Claimant testified that on February 2, 1971 he worked in subzero weather for about one and one-half hours extricating a manure spreader that was stuck in a snowbank; that when he finished his feet were very cold and later became numb; that a blister developed on the big toe and the left foot turned "white”; that he felt pain in the left leg. Claimant’s employer corroborated much of defendant’s testimony surrounding the incident of February 2, 1971. The employer also testified that sometime in mid-March claimant complained of problems with his foot and leg being numb, cold and painful. The left leg was amputated on June 21, 1971 by Dr. Dombrowski who testified that "both the cold exposure and the severe exertion with flexion of the knee could have provoked, or could be a causative factor in causing thrombosis of this artery”. Considering the record in its entirety, we are of the view that there is substantial evidence therein to sustain the determination of the board and its decision should be affirmed (Matter of Heer v Thompson & Son, 3 AD2d 619). Decision affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Sweeney, Kane, Main and Herlihy, JJ., concur.